United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
U.S. MERCHANT MARINE ACADEMY,
Kings Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-580
Issued: January 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2007 appellant filed a timely appeal from the October 4, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied authorization for a
special mattress and pillow. He also filed a timely appeal from the Office’s August 29 and
December 4, 2007 merit decisions, which denied travel expenses. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether the Office abused its discretion in denying authorization to
purchase a special mattress and pillow for treatment of the accepted medical conditions; and
(2) whether the Office abused its discretion in denying authorization for appellant to travel from
Florida to New York for medical treatment.

FACTUAL HISTORY
On December 3, 2004 appellant, then a 46-year-old security officer, sustained an injury in
the performance of duty when a scuffle broke out during an arrest. The Office accepted his
claim for contusion of knee(s), neck sprain and strain, and lumbar sprain and strain. It later
accepted an aggravation of bilateral chondromalacia of the patella and left lateral meniscal tear.
On September 11, 2006 Dr. John M. Olsewski, appellant’s pain management physician,
prescribed a mattress and pillow.
In a decision dated November 27, 2006, the Office denied authorization for the durable
equipment. It noted the cost of $3,692.49. The Office found no objective medical evidence to
support the use of a special mattress or pillow and no literature recommending them as a form of
medical treatment.
On April 24, 2007 Dr. Nicholas John Ruggiero, a chiropractor, noted that it was
medically necessary for appellant to receive a select comfort adjustable bed because he had
difficulty sleeping on a regular bed due to his spinal disorder and because he had difficulty
getting in and out of bed. He stated:
“This bed will help him with sleep and be much easier for him to maneuver in and
out of [bed] while not aggravating his current condition of his cervical and lumbar
spine. With this bed, I would expect patient [to] arise in the morning with less
pain and less discomfort as well as hopefully sleep better which will improve his
conditions to his neck, back and both knees. Patient will need the bed
permanently and there is no alternative at this time.”
Dr. Ruggiero diagnosed the following: L5-S1 disc protrusion and annular tear; cervical
disc protrusion at C4-7; spinal cord deformity at C4-5; left/right shoulder internal
derangement with upper extremity radiculopathy; bilateral knee contusion with
chondromalacia patella; lumbar radiculopathy; and lumbar bulging disc at L4-5.
A price quote from the manufacturer showed the cost of the requested equipment to be
over $6,000.00 with tax.
On July 3, 2007 Dr. Scott D. Tannenbaum, appellant’s physiatrist, endorsed the idea of a
special mattress:
“Medically indicated to obtain an appropriate mattress for [appellant]. It is
subjective as to what mattress would be appropriate. [Appellant] has not tried the
[s]elect [c]omfort which is an adjustable type mattress may be the best option for
him. I am reluctant to provide him any higher doses of hypnotic medication to
provide him help with sleep. We do run potential risk with that. The bed may be
the most cost effective means of managing his insomnia and his chronic pain with
the least amount of side effects. I have therefore endorsed providing him with an
appropriate mattress for that reason.”

2

On July 12, 2007 Dr. Jason M. Goldman, appellant’s internist, stated that appellant was
in need of a special bed and mattress for treatment of his chronic disease: “He also needs
additional padding and pillows manufactured by select comfort. This is for medical necessity.”
In a decision dated October 4, 2007, the Office reviewed the merits of appellant’s claim
and denied modification of its November 27, 2006 decision. It found that the medical evidence
did not substantiate the need for a special mattress and pillow: “You have not provided a
rationalized statement from an orthopedic [specialist] that provides objective findings to support
the need for the specialized equipment you requested.” The Office noted that Dr. Olsewski’s
prescription did not explain the need for the equipment as it related to the accepted medical
conditions and did not specify the type of mattress and pillow. It also noted no progress notes or
treatment record showing any objective findings of the accepted conditions and rationale for how
the work injury necessitated the use of special equipment. Further, the Office found that
Dr. Ruggiero was not a qualified physician and did not fully explain the reasoning for a specific
model and type of bed.
Appellant relocated to Florida in March 2007. He submitted a travel request to return to
New York to see his doctors. Appellant stated that he was not able to cope with the severe cold
of New York winters. He also was not satisfied with most of the doctors he had seen in Florida:
“I have not become comfortable with the several doctors that I had seen in Florida to look to treat
my neck, upper and lower back, knees, shoulders and arms.” Appellant added that his doctors in
New York were comfortable seeing him every six months so long as Dr. Goldman monitored
him for changes in Florida.
In a decision dated August 29, 2007, the Office denied authorization for the requested
travel expenses. It noted that the state of Florida had many recognized medical providers in the
fields of orthopedic and neurological medicine. The Office found that it was unreasonable to
accept appellant’s argument that there were no competent specialists within his state of
residence.
On September 4, 2007 Dr. Tannenbaum wrote: “Patient needs to find local physicians
rather than having him follow-up with New York doctors on a regular basis.”
Appellant requested reconsideration of the Office’s August 29, 2007 decision. He
explained that his move to Florida was medically necessary and he wanted medical treatment
from the physicians who had treated him since the onset of his injuries. Appellant detailed his
efforts to locate doctors in Florida, but stated that very few accepted workers’ compensation
cases and he felt comfortable with very few of the doctors he encountered.

3

In a decision dated December 4, 2007, the Office reviewed the merits of appellant’s claim
and denied modification of its August 29, 2007 decision. It found that appellant did not provide
sufficient evidence for the need to be seen by a specialist more frequently than once a year. The
Office further denied his request to go to New York for medical treatment. It was not evident,
the Office stated, that appellant had exhausted all the possible orthopedists or neurologists in his
area. The Office noted:
“After reviewing the availability of services within the area you currently live and
your accepted medical conditions, there is no reason you should return to
New York to seek medical treatment. Although this office cannot deny your
treatment by physicians in New York, or anywhere in the country, the
reimbursement of travel to have that treatment is not reasonable or necessary.”
LEGAL PRECEDENT
Medical expenses, along with transportation and other expenses incidental to securing
medical care, are covered by section 8103 of the Federal Employees’ Compensation Act. This
section provides that the United States shall furnish to an employee who is injured while in the
performance of duty, the services, appliances and supplies prescribed or recommended by a
qualified physician, which the Secretary of Labor considers likely to cure, give relief, reduce the
degree of the period of any disability or aid in lessening the amount of any monthly
compensation. These services, appliances and supplies shall be furnished by or on the order of
the United States medical officers and hospital or at the employee’s option, by or on the order of
physicians and hospitals designated or approved by the Secretary.1 The Office may apply a test
of cost-effectiveness to appliances and supplies.2
The employee may be furnished necessary and reasonable transportation and expenses
incident to the securing of such services, appliances and supplies.3 To determine what a
reasonable distance to travel is, the Office will consider the availability of services, the
employee’s condition, and the means of transportation. Generally, 25 miles from the place of
injury, the work site, or the employee’s home, is considered a reasonable distance to travel.4
The Office has broad discretionary authority in the administration of the Act and must
exercise that discretion to achieve the objectives of section 8103.5
Section 8101(2) of the Act provides that the term “physician,” as used therein, “includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
1

5 U.S.C. § 8103(a).

2

20 C.F.R. § 10.310(b).

3

5 U.S.C. § 8103(a).

4

20 C.F.R. § 10.315.

5

Marjorie S. Geer, 39 ECAB 1099 (1988).

4

to exist and subject to regulation by the Secretary.”6 Without diagnosing a subluxation from
x-ray, a chiropractor is not a “physician” under the Act.7
ANALYSIS -- ISSUE 1
The Board has recognized that the Office has broad discretion in approving services or
supplies under section 8103.8 The only limitation on the Office’s authority is that of
reasonableness. The issue, therefore, is whether the Office abused its discretion. It is immaterial
whether a special mattress and pillow were recommended for the treatment of conditions that are
not causally related to the December 3, 2004 incident at work. The record establishes that
appellant suffers from a number of medical conditions that the Office has not accepted. The
issue is whether the Office abused its discretion in denying authorization to purchase a special
mattress and pillow for treatment of the accepted contusion of knee(s), neck sprain and strain,
lumbar sprain and strain, aggravation of bilateral chondromalacia patella or left lateral meniscal
tear. The Board must review the Office’s exercise of discretion on October 4, 2007 to determine
whether the evidence is sufficient to demonstrate an abuse of that discretion.
Dr. Olsewski, the pain management physician, prescribed a mattress and pillow but
offered no rationale for such supplies. Dr. Ruggiero explained that it was medically necessary
for appellant to receive a select comfort adjustable bed, but he is not a “physician” as defined
under the Act. He did not diagnose a subluxation of the spine as demonstrated by x-ray to exist.
Moreover, the Office did not accept that appellant sustained a subluxation of the spine as a result
of the December 3, 2004 work injury. So for purposes of the Act, Dr. Ruggiero’s opinion that a
special mattress and pillow are medically necessary for treatment of the accepted conditions is of
no probative value.
Dr. Tannenbaum, the physiatrist, reported that an appropriate mattress was medically
indicated, but he was unsure what was appropriate and he did not explain how it was medically
indicated for treatment of the accepted medical conditions. He wanted to avoid higher doses of
hypnotic medication to help appellant sleep, but did not explain how this was related to the
accepted medical conditions. Dr. Goldman, the internist, supported the need for a special bed
and mattress and called it a medical necessity. However, Dr. Goldman, too, did not explain how
this would aid to cure, give relief or reduce the disability associated with the accepted medical
conditions.
On October 4, 2007 the Office found that appellant failed to submit a rationalized
medical opinion to support his request for a special mattress and pillow. It noted the lack of
objective findings pertaining to the accepted conditions and the lack of medical rationale
explaining how the December 3, 2004 work injury necessitated the use of any special equipment.
These are relevant considerations. The Board has duly considered the matter and finds that the
Office did not abuse its broad discretion under section 8103 of the Act when it denied
6

5 U.S.C. § 8101(2).

7

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

8

See Thomas Lee Cox, 54 ECAB 509 (2003); Peggy J. Reed, 46 ECAB 139 (1994).

5

authorization for the purchase of a special mattress and pillow. The Board will affirm the
Office’s October 4, 2007 decision.
ANALYSIS -- ISSUE 2
The Office has broad discretion under section 8103 of the Act to authorize necessary and
reasonable transportation incident to the securing of services, appliances and supplies
recommended for the treatment of accepted medical conditions. In determining what a
reasonable distance of travel is, the Office will consider the availability of services, the
employee’s condition and the means of transportation.9 The issue is whether the Office abused
its discretion in denying authorization for appellant to travel to New York for treatment of the
accepted medical conditions.
As noted, the distance of such travel is much greater than the 25 miles (50 miles
roundtrip) that is generally considered reasonable under Office regulations. The Office
considered appellant’s accepted conditions and the availability of medical services in Florida.
The Board finds that the Office gave due regard to these relevant factors and did not abuse its
discretion when it denied authorization for continued treatment in New York. Appellant argues
that he has earnestly endeavored to find physicians in Florida, but the fact that some physicians
will not accept workers’ compensation cases or the fact that appellant did not feel comfortable
with other physicians, are not sufficient reasons to establish that returning to New York for
treatment of his accepted medical conditions was both reasonable and necessary. The Board will
affirm the Office’s August 29 and December 4, 2007 decisions.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying authorization for a
special mattress and pillow or authorization of travel expenses for medical treatment in New
York.

9

See Julia A. Strickland, 54 ECAB 649 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the December 4, October 4 and August 29, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 28, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

